VOLLACK, Justice,
dissenting:
The majority opinion recognizes that the types of protective orders specifically described in section 19-3-110(2), 8B C.R.S. (1986), do not expressly encompass the type of order entered here. I agree. The majority, however, next reasons that the requirement in section 19-3-111, that the court order an appropriate treatment plan, implicitly authorizes the court to issue such orders as are reasonably necessary to implement that mandate, including the issuance of protective orders under section 19-3-110(2) prohibiting certain district attorneys and police officers from questioning employees of the Adams County Department of Social Services concerning certain statements made by designated respondents in the course of the court-ordered treatment plans. Because I believe the overriding thrust of section 19-3-110 is to protect the child, while section 19-3-lll(l)(e)(II), pertaining to treatment plans, is concerned with rendering a particular parent fit to provide adequate parenting to the child, I believe the majority’s statement that section 19-3-111 implicitly authorizes the type of protective order issued here under the guise of section 19-3-110 is in error, and I respectfully dissent.
Section 19-3-110, 8B C.R.S. (1986), states in pertinent part:
Order of protection. (1) The court may make an order of protection in assistance of, or as a condition of, any decree authorized by this article. The order of protection may set forth reasonable conditions of behavior to be observed for a specified period by the parent, the guardian, or any other person who is party to a proceeding brought under section 19-l-104(l)(a), (l)(b), or (l)(c).
(2) The order of protection may require any such person:
(a) To stay away from a child or his residence;
*660(b) To permit a parent to visit a child at stated periods;
(c) To abstain from offensive conduct against a child, his parent or parents, his guardian, or any other person to whom legal custody of a child has been given;
(d) To give proper attention to the care of the home;
(e) To cooperate in good faith with an agency:
(I) Which has been given legal custody of a child;
(II) Which is providing protective supervision of a child by court order; or
(III) To which the child has been referred by the court;
(f) To refrain from acts of commission or omission that tend to make a home an improper place for a child;
(g) To perform any legal obligation of support; or
(h) To pay for damages recoverable under the provisions of section 13-21-107, C.R.S.
(Emphasis added.) Section 19-1-104, 8B C.R.S. (1986), to which section 19-3-110 refers, states in pertinent part:
(1) Except as otherwise provided by law, the juvenile court shall have exclusive original jurisdiction in proceedings:
(a) Concerning any delinquent child, as defined in section 19-1-103(2) and (9) but, concerning a delinquent child as defined in section 19-l-103(9)(c), the court may refuse to accept jurisdiction in the case;
[[Image here]]
(c) Concerning any child who is neglected or dependent, as defined in section 19-1-103(20);
(Emphasis added.) The definitional sections referred to in 19-1-104, section 19-1-104 itself, and 19-3-110 all clearly pertain to the direct protection of a child. In contrast, section 19-3-lll(l)(e)(II) defines “appropriate treatment plan” as:
[A] treatment plan approved by the court which is reasonably calculated to render the particular respondent fit to provide adequate parenting to the child within a reasonable time and which is relative to the child’s needs.
(Emphasis added.) The treatment plan, as a judicially ordered attempt to correct parental misconduct, furthers the legislative purpose of preserving and strengthening family ties without removing a child from the custody of his parents unless his welfare and safety or the protection of the public would otherwise be endangered. The focus of such a treatment plan is on the parent, not the child. I believe section 19-3-110, which concerns orders of protection issued for the direct benefit of the child, is wholly distinct and separate from section 19-3-lll(l)(e), which provides for the direct supervision of the parent, which indirectly benefits the child.
In essence, the majority opinion reasons that subsection 110 and subsection 111 are intertwined because under subsection 111 the court approves the treatment plan reasonably calculated to render a particular parent fit to provide adequate parenting to the child; and under subsection 110, if the court issues an order of protection that protects the parent, it actually protects the child because the parent will participate in the treatment plan under subsection 111. The majority cites no support for its statement that 19-3-111 implicitly authorizes the protective order issued under 19-3-110. Section 19-3-111 is silent as to the use of protective orders. Section 19-3-110, while it enumerates the type of protection which the child may receive, does not provide for a protective order to be issued on behalf of the parent. It is up to the legislature, not the court, to determine whether the statutory provisions providing for the court-ordered treatment plan may also allow the court to issue a protective order on behalf of the parent who participates in the treatment plan.
The majority cites In re C.S.M., 194 Colo. 76, 570 P.2d 229 (1977), as support for the issuance of a protective order against a person, prohibiting her from associating with the child. In re C.S.M. is easily distinguished from the case at bar. The protective order was issued on behalf of the child, not on behalf of the parent, as is the case *661here. While we did state that section 19-3-110 “contemplates no limitation except that the person subject to the order be a party to the action, and we will not strain to construe the statute to require more,” id. at 78, 570 P.2d at 230, we clearly did not state that the court be allowed to issue a protective order on behalf of someone other than the child.
I would conclude, therefore, that the trial court acted without authority and abused its discretion in issuing protective orders on behalf of the parents.
I am authorized to state that Justice ERICKSON joins in this dissent.